        Case 5:19-cv-00243-gwc Document 58 Filed 02/11/21 Page 1 of 2


                                                                          U.S. OISL1: Cr cou                   r
                                                                         01 Tf?!CT OF VE~HON T
                                                                                   r;1   t:"r,
                           UNITED STATES DISTRICT COURT                                  (       ~   .'



                                     FOR THE
                               DISTRICT OF VERMONT                      2021 FEB I I p 1 2: 5
                                                                                   CLER ii
WCW,INC.,                                 )

                                                                             l~'~?-
                                                                                 P,·--:!·---~-~ ·~---.
                                          )                             8 y_;-:,             1

       Plaintiff,                         )                                                               '~




                                          )
       v.                                 )                    Case No. 5:19-cv-243
                                          )
ATLANTIS INDUSTRIES, INC. and             )
KEVIN DYEVICH,                            )
                                          )
       Defendants/Counter-Claimants/Third )
       -Party Plaintiffs,                 )
                                          )
                                          )
       V.                                 )
                                          )
M.P.L., LTD, BAHAMAS; M.P.L., INC.,       )
BELIZE; JOHN M . WILKINSON and            )
WCW,INC.,                                 )
                                          )
        Third-Party Defendants, Counter-  )
        Claim Defendants.                 )


                                      ENTRY ORDER

     Following a conference with the court on February 11, 2021, the court orders as follows :

     1. If any party seeks arbitration on any issue in this case, a motion to compel arbitration

         shall be filed not later than March 15, 2021. The court will treat a decision not to

         seek arbitration by this deadline as a waiver of any right to arbitration.

     2. The parties shall confer about their discovery requirements and file a proposed case

         management order with the court not later than March 15, 2021 . The order shall

         identify potentially dispositive motions and a deadline for their submission to the

         court.
   Case 5:19-cv-00243-gwc Document 58 Filed 02/11/21 Page 2 of 2




3. The court will set a follow-up conference in three months to review progress in the

   case.

Dated at Rutland, in the District of Vermont, this 11 th day of February, 2021.



                                                      Geoffrey W. Crawford, Chief Judge
                                                      United States District Comi




                                          2
